 



(WCRA LOGO) [c13665c1366500.gif]
Exhibit 10.11
2007
CERTIFICATE OF REINSURANCE
for the
Agreement of Reinsurance
between the
WORKERS’ COMPENSATION REINSURANCE ASSOCIATION
and
RTW Inc
American Compensation Insurance Company 0030392
Bloomington Compensation Insurance Company 0012311

         
Coverage Period:
  January 1, 2007 — December 31, 2007   Retention Limit: $400,000
 
  (12:01 a.m. Standard Time)    

This certifies that the entities named above are Members of the Workers’
Compensation Reinsurance Association (WCRA), and that the WCRA reinsures the
Members’ liability during the indicated coverage period for benefits pursuant to
Minn. Stat. Ch. 176 in excess of the Members’ retention limit for the period
indicated above. This certificate provides for coverage in accordance with the
terms and conditions of the Reinsurance Agreement approved by the Commissioner
of the Minnesota Department of Labor and Industry on December 18, 2006. This
certificate shall not be valid for any portion of the indicated period during
which an entity is not a Member of the Association.

     
 
  Workers’ Compensation Reinsurance Association
 
   
 
  -s- Carl W. Cummins III [c13665c1366501.gif]
 
   
 
  Carl W. Cummins III
 
  President and Chief Executive Officer
 
  Dated: December 26, 2006

Workers’ Compensation Reinsurance Association®

Suite 1700, 400 Robert Street North, Saint Paul, MN 55101   Phone: 651.293.0999
  Fax: 651.229.1848   www.wcra.biz